Atkinson, J.,
dissenting. The suit was not merely to enjoin a criminal *70prosecution under the ordinance, but was to enjoin present and future prosecutions conducted to such an extent as to seriously injure the business of the plaintiffs. The basis of the equitable relief sought was the alleged invalidity of the ordinance as violative of the due-process and equal-protection clauses of the State and Federal constitutions. Under the circumstances a court of equity should not deny its jurisdiction. See Carey v. Atlanta, 143 Ga. 192 (84 S. E. 456, L. R. A. 1915D, 684, Ann. Cas. 1916E, 1151); Baldwin v. Atlanta, 147 Ga. 28 (92 S. E. 630); and citations in each case.
No. 1103.
April 18, 1919.
Petition for injunction. Before Judge Meldrim. Chatham superior court. July 16, 1918.
The ordinance referred to in the headnotes required that all pool-rooms and billiard-parlors located within a specified and restricted area of the business district of the City of Savannah remain closed from one o’clock a. m. until broad daylight; and that all such rooms in other parts of the corporate limits of the city be open and operated only between five o’clock p. m. and midnight, and remain closed from midnight until five o’clock p. m. The pool-rooms operated by the plaintiffs fell within the latter class.
Oliver & Oliver and Aaron Kravitch, for plaintiffs.
Robert J. Travis and David S. Atkinson, for defendants.